Citation Nr: 1101020	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had National Guard service between April 1966 and 
August 1987, with active service from October 1966 through March 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded this claim for additional 
development in December 2008.  


FINDING OF FACT

The Veteran's dysthymic disorder, cervical disc disease, and 
lumbar spine injury have a combined disability rating of 60 
percent.  His service-connected disabilities do not preclude him 
from securing or following substantially gainful employment.   


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been 
met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-schedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, 
where the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).  
  
When the percentages requirement is met, the central inquiry is 
"whether the Veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's education, special training, and previous 
work experience, but not to his age or to the impairment caused 
by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 
1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide 
for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a Veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
38 C.F.R. § 4.16(a).  

In this case, the record shows that service connection has been 
established for dysthymic disorder, which is currently rated at a 
30 percent disability rating; cervical disc disease, which is 
currently rated at a 20 percent disability rating; and lumbar 
spine injury with traumatic arthritis, which is currently rated 
at a 20 percent disability rating.  The combined disability 
rating is 60 percent.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2010).  He therefore does not meet the minimum 
schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).

However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration of all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  The rating board did 
not refer this case for extra-schedular consideration.  

Post-service VA medical records dated from June 2005 to August 
2008 show that the Veteran was variously treated for dysthymic 
disorder, degenerative joint and disc disease of the cervical and 
lumbar spine, right carpal tunnel syndrome, closed head injury, 
post-operative cervical laminectomy and fusion, chronic joint 
pain of the shoulder, ankle, and knees, old healed mild 
compression fracture of T-11, and chronic obstructive pulmonary 
disease.   

In January 2009, the Veteran was afforded a Social Work and 
Industrial Survey.  During the survey, the Veteran reported that 
he was a high school graduate with no additional training.  He 
stated that he had learned how to operate heavy equipment from 
growing up in a rural area.  He reported that he had 
simultaneously worked as a broken equipment inspector for the 
Army National Guard, an animal control officer for the police 
department, and a heavy equipment operator for a power company.  
He maintained that after a motor vehicle accident in 1984, he 
retired.  He stated that he had no plans of returning to work due 
to residuals from this motor vehicle accident.  The social worker 
rated the Veteran's industrial impairment as severe and his 
social impairment as moderate.  

The Veteran also underwent a VA mental disorder examination in 
January 2009.  During the examination, the Veteran reported that 
he had worked three jobs simultaneously for 20 years total.  He 
stated that he had not worked since 1984 due to physical reasons 
related to an injury.  His activities of daily living included 
chores, watching television, and staying on the couch.  The 
examiner noted that the Veteran's physical status limited his day 
to day functioning but that from a mental health standpoint, his 
daily functioning was intact.  Mental examination revealed the 
Veteran to have behavior within normal limits.  His speech was 
normal in speed and amount.  Psychomotor activity was also 
normal.  Mood and affect were entirely within normal limits 
without symptoms of anxiety or depression.  Thought processes 
were linear, and thought content was unremarkable.  Memory, 
insight, and judgment were all normal.  A cognitive screen was 
also within normal limits.  The Veteran was found to have 
occasional suicidal ideation with the intent to keep himself 
safe, but there was no evidence of psychosis.  The examiner 
diagnosed the Veteran with dysthymic disorder and opined that the 
Veteran was capable of sustaining gainful employment.  His Global 
Assessment of Functioning (GAF) score of 70 was indicative of 
mild symptoms and mild impairment of social functioning, but 
there was no impairment on employment functioning due to mental 
health.  The examiner noted that the Veteran had not suffered 
unemployment or time off work due to dysthymic disorder and found 
that his psychiatric symptoms did not affect his employment 
functioning.  

On VA spine examination in January 2009, the Veteran reported 
that he had constant aching pain on both sides of his posterior 
neck that did not radiate.  He complained of flare-ups in his 
neck three times a week with rainy or cold weather and with any 
inadvertent movement of his whole body.  He maintained that the 
flare-ups subsided with increased medication and rest in 40 
minutes.  Regarding his back, he had constant burning pain 
localized to his mid low back with occasional radiation down both 
legs to his knees.  He had daily flare-ups of back pain whenever 
he walked more than 150 yards, stood for more than 25 minutes, or 
sat for more than 20 minutes.  He stated that his flare-ups 
subsided with increased medication and lying in bed for 40 
minutes.  He was independent with all activities of daily living 
without adaptive equipment and independent with ambulation 
without an assistive device.  He was able to drive a car up to 30 
minutes at a time and perform light household tasks.  The 
examiner noted that the Veteran had not been gainfully employed 
since 1984 when he was forced to retire as a heavy equipment 
operator after a neck injury.  The Veteran said he had worked for 
more than 20 years for the same company and had received a 
pension disability check since his retirement.  He also worked as 
a policeman in addition to his full time job as a heavy equipment 
operator.  He asserted that prior to his neck injury, his low 
back pain had not affected his job performance.  The Veteran 
stated that he had finished high school and completed three 
months of college work.  He reported that he had not pursued any 
work since 1984 due to both fear of losing his disability income 
and the limited prospects of being hired with his neck and back 
pain.  The examiner diagnosed the Veteran with status post 
cervical fusion at C5-C6, mild lumbar degenerative disc disease 
and spondylosis, and old healed mild compression fractures at T-
12 and T-11.  She opined that the Veteran's service-connected 
cervical disc disease and lumbar spine injury with traumatic 
arthritis would not render him incapable of sustaining regular 
substantial gainful employment because he had the physical 
capacity to perform work at a sedentary or light level.  She 
explained that although the Veteran reported his sitting 
tolerance to be less than 20 minutes, he was able to drive up to 
30 minutes at a time and got relief after driving 30 minutes by 
stopping and stretching.  The examiner found that it was 
therefore not medically necessary for the Veteran to lie in bed 
for 40 minutes during a flare-up of his lower back after sitting 
more than 20 minutes.  She stated that he had full use of both 
arms and legs and had intact fine motor coordination in both 
hands.  The examiner further found that the Veteran's high school 
education afforded him greater job opportunities.  

An evaluation of the probative value of a medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the January 2009 VA medical 
opinions are probative and persuasive based on the examiners' 
thorough examinations of the Veteran and the adequate rationales 
provided.  

The Board acknowledges the determination by the Social Security 
Administration (SSA) that the Veteran was disabled due to 
adjustment disorder with depressed mood and status post cervical 
fusion.  However, the Board is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  Thus, SSA's determination has little probative value and 
is insufficient to overcome the January 2009 VA examiners' 
opinions that the Veteran was not unemployable due to his 
service-connected dysthymic disorder, cervical spine disability, 
and lumbar spine disability.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases). 

The Veteran asserts that he is no longer able to work due to his 
dysthymic disorder, cervical disc disease, and lumbar spine 
injury, but there is no indication that his service-connected 
disabilities preclude him from all gainful employment.  The 
Veteran's dysthymic disorder was not seen to interfere with his 
employment at all.  His cervical spine disability and lumbar 
spine disability were found to limit him to performing work at a 
sedentary or light level.  However, despite the limitations to 
certain types of employment, the Veteran's service-connected 
disabilities have not been found to preclude him from all gainful 
employment.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the Veteran's situation regarding 
his service-connected disabilities.  The Board finds that the 
evidence does not show that the Veteran is unable to secure or 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  The evidence shows that his 
service-connected conditions affect his abilities to a great 
degree, but there is no evidence that he is unable to secure or 
follow any type of substantially gainful employment solely and 
specifically as a result of these conditions.  The Board finds 
that the medical evidence does not show that the Veteran's 
service-connected disabilities preclude his obtaining or 
maintaining employment as long as he is limited to sedentary or a 
light level of work.  Therefore, the Board finds that the 
evidence does not show that all gainful employment is precluded 
by his service-connected disabilities.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the assigned 
schedular disability evaluations, the Board finds that the 
preponderance of the evidence is against the claim.  Therefore, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the Veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Moreover, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

Letters from the RO dated in March 2006 apprised the Veteran of 
the information and evidence necessary to establish his claim for 
TDIU.  He was advised of the evidence that VA would seek to 
provide and of the information and evidence that he was expected 
to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
of how VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the 
Veteran was provided adequate notice in accordance with 38 
U.S.C.A §§ 5103, 5103A with regard to his claim for TDIU.  

Regarding the duty to assist, service treatment records, and VA 
medical records have been obtained and made a part of the record.  
The Veteran was afforded multiple C&P examinations, the reports 
of which are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in this 
matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This issue was previously remanded by the Board in December 2008 
for further development.  As discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  The Veteran was accorded VA examinations, and the 
examiners provided opinions with a supporting rationale.  


ORDER

Entitlement to TDIU is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


